DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification teaches “obtaining pose information of a first subject within a physical area; maintaining a skeletal model of the first subject based at least in part on the pose information, the skeletal model comprising information indicative of gaze direction; generating an augmented reality scene based at least in part on a perspective of the 
Dependent claims 2-6, 8-14 and 16-20 are rejected for the similar reasons as their respective parent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) and further in view of Miller (US 2013/0117377).
As per claim 1, Giaimo, III et al., hereinafter Giaimo, discloses a system, comprising: 
a first sensor to obtain image data of a first subject upon entry to an area (Figure 2, the RGB camera 28); 
a second sensor to obtain pose information of the first subject during a period in which the first subject is within the area (Figure 2, the 3-D camera 26); 
at least one processor (Figure 2, item 32); and 

generate a graphical asset based at least in part on the image data of the first subject (Figure 2; [0044] image captured by … the 3D camera 26 and/or the RGB camera 28, and a skeletal model that may be generated by the capture device 20 to the computing environment 12 via the communication link 36. The computing environment 12 may then user the skeletal model, depth information, and captured images to, for example, create a virtual screen”; Figure 8 and [0074] “a user may create an avatar using menus, tables and the like. For example, features such as hair color, height, eye color and the like may be selected from one of any number of options. In another embodiment, the capture device may capture a skeletal model of a user along with other information about the user. For example, the skeletal model may give bone locations and one or more cameras may provide an outline of the user. RGB cameras may be used to determine the color of hair, eyes, clothing, skin and the like. Thus an avatar may be created based on aspects of the user. Further, the computing environment may create a representation of the user, which the user may then adapt using one or more tables, menus or the like”, where the RGB cameras are used to generate graphical features based on the first subject); 
maintain a skeletal model of the first subject based at least in part on the pose information ([0035] “an RGB camera 28 … to capture the depth image of a scene; {0041] where target is converted into a skeletal representation or model; [0044] where a skeletal model may be generated by the capture device and the skeletal model and movements are compared to the gestures library); and 
in the area, the virtual reality scene comprising a representation of the first subject, the representation generated based at least in part on the skeletal model and the graphical asset (claim 1, “associating a first avatar with the first user and display the first avatar on a display screen”; [0044] where a skeletal model may be generated by the capture device and the skeletal model and movements are compared to the gestures library; [0076] where the RGB cameras collect graphical information to generate a virtual scene).
It is noted Giaimo does not explicitly teach generating “generate a virtual reality scene according to a perspective of a second subject in the area”. However, this is known in the art as taught by Miller. Miller discloses a method of displaying an virtual  reality scene according to a perspective of a second subject in the area [0004]([0073] where “the second user 922 may observe and interact, in the second user's physical, local environment 925, with the rendered physical objects 931 and 932 representing the first user 901 and first object 902, respectively.”)
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Miller into Giaimo because Giaimo discloses method of representing a user and Miller further discloses the subject could be viewed from a different perspective for the purpose of facilitate interactivities of the users.
Claim 7 is a method claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

As per claim 8, Giaimo and Miller demonstrated all the elements as disclosed in claim 7, and Giaimo further discloses wherein the graphical asset is representative of a 
As per claim 9, Giaimo and Miller demonstrated all the elements as disclosed in claim 7, and Giaimo further discloses wherein the first sensor obtains the image data prior to commencement of a virtual reality experience (Figure 1A and [0024] where the user information may be first captured, analyzed and tracked).
Claim 15 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claims 16 and 17 are medium claims with limitations similar to claims 8 and 9, respectively, therefore are similarly rejected as claims 8 and 9, respectively.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) and Miller (US 2013/0117377) as applied to claim 1 above, and further in view of Bar-Zeev et al. (US 9,348,141)
As per claim 2, Giaimo and Miller demonstrated all the elements as disclosed in claim 1.
It is noted Giaimo and Miller do not explicitly teach
wherein the graphical asset corresponds to a portion of the first subject over which equipment is worn during the period in which the first subject is within the area. However, this is known in the art as taught by Bar-Zeev. Bar-Zeev discloses a method 
 It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Bar-Zeev into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Bar-Zeev further discloses the equipment could be worn for the purpose of increasing the mobility of the user.
As per claim 3, Giaimo and Miller demonstrated all the elements as disclosed in claim 1.
It is noted Giaimo and Miller do not explicitly teach wherein the area is configured as a virtual reality stage.  
However, this is known in the art as taught by Bar-Zeev. Bar-Zeev discloses a method of fusing a virtual reality content to a real content in which the equipment is worn by the user (Figure 1 where the viewing area is considered a room).
 It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Bar-Zeev into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Bar-Zeev further discloses the equipment could be worn for the purpose of increasing the mobility of the user.

Claims 4-6, 10-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) and Miller (US 2013/0117377) as applied to claim 7 above, and further in view of  Perez et al. (US 2011/0025689).
As per claim 10, Giaimo and Miller demonstrated all the elements as disclosed in claim 7.

maintaining a model of facial features of the first subject; and generating the representation of the first subject based at least in part on a current state of the model of facial features. However, this is known in the art as taught by Perez. Perez discloses a method of generating a visual representation of a user in which facial features are represented ([0017] “capture device may detect features of a user and auto-generate a visual representation of the user by selecting features from a catalog of features that resemble those detected features, such as facial expressions”).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Perez into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Perez further discloses the facial feature of the user could be represented for the purpose of increasing personalized experience.
Claim 4 is system claim similar to claim 10, therefore is similarly rejected as claim 10.
As per claim 11, Giaimo, Miller and Perez demonstrated all the elements as disclosed in claim 10, and Perez further discloses wherein the graphical asset is adjusted using the model of facial features and incorporated into the representation of the first subject (Figure 8, item 820).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Perez into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Perez further discloses the facial feature of the user could be represented for the purpose of increasing personalized experience.


Claim 5 is a system claim with limitation similar to claim 12, therefore is similarly rejected as claim 12.
As per claim 13, Giaimo, Miller and Perez demonstrated all the elements as disclosed in claim 10, and Perez further discloses wherein the model of facial features is maintained based at least in part on the pose information ([0020] where the facial expressions based on body posture are compared to a catalog of selectable visual representation features).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Perez into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Perez further discloses the facial feature of the user could be maintained for the purpose of increasing personalized experience.
Claim 6 is a system claim with limitation similar to claim 13, therefore is similarly rejected as claim 13.

As per claim 14, Giaimo and Miller demonstrated all the elements as disclosed in claim 7.
It is noted Giaimo and Miller do not explicitly teach

It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Perez into Giaimo and Miller because Giaimo and Miller disclose method of representing a user and Perez further discloses the facial feature of the user could be maintained for the purpose of increasing personalized experience.
As per claim 18, Giaimo and Miller demonstrated all the elements as disclosed in claim 15.
It is noted Giaimo and Miller do not explicitly teach
wherein the representation of the first subject is generated based at least in part on a current state of an animation model of a face. However, this is known in the art as taught by Perez. Perez discloses a method animation in which it is applied to the user’s features ([0118] where the visual representation may be a combination of the user’s features and an animation or stock model).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Perez into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Perez further discloses the facial feature of the user could be maintained for the purpose of increasing personalized experience.
As per claim 19, Giaimo and Miller demonstrated all the elements as disclosed in claim 15, and Giaimo further discloses 
generate a partial representation of the first subject based at least in part on the skeletal model ([0074] where an avatar may be created based on aspects of the user); 
It is noted Giaimo and Miller do not explicitly teach
generate a partial representation of the first subject based in an animation model of a face. However, this is known in the art as taught by Perez. Perez discloses a method of animation in which it is based on the user’s facial features ([0041] where the visual representation may be based the user’s facial features).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Perez into Giaimo and Miller because Giaimo and Miller disclose a method of representing a user and Perez further discloses the facial feature of the user could be the base of animation for the purpose of improving personalized experience.
As per claim 20, Giaimo, Miller and Perez demonstrated all the elements as disclosed in claim 19.
As for wherein the animation model is synchronized with speech of the first subject, since synchronizing with speech in an animation is notoriously known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art to incorporate the method for the purpose of improving personalized experience.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) and further in view of Burns et al. (US 2016/0026242).
As per claim 21, Giaimo discloses a computer-implemented method, comprising: 

maintaining a skeletal model of the first subject based at least in part on the pose information ([0035] “an RGB camera 28 … to capture the depth image of a scene; {0041] where target is converted into a skeletal representation or model; [0044] where a skeletal model may be generated by the capture device and the skeletal model and movements are compared to the gestures library), the skeletal model comprising information indicative of gaze direction ([0073] where the skeletal model is created based on the capture device which is inherently at a direction).
It is noted Giaimo does not explicitly teach
 generating an augmented reality scene based at least in part on a perspective of the first subject, the perspective based at least in part on the gaze direction; and
projecting an image onto a portion of a surface within the physical area, the portion of the surface determined based at least in part on an intersection between the gaze direction and the surface. However, this is known in the art as taught by Burns et al., hereinafter Burns. Burns discloses a gaze based object placement method in which a virtual object could be view based on the gazing direction of a viewer on a surface (Figure 6 and [0084] where the HMD is operable by a user in a physical environment).

As per claim 22, Giaimo and Burns demonstrated all the elements as disclosed in claim 21, and Burns further discloses 
causing the augmented reality scene to be displayed on a device worn by the first subject (Figure 2, item 104).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Burns into Giaimo because Giaimo discloses method of representing a user and Burns further discloses a virtual object could be presented in an augmented reality for the purpose of improving personalized experience.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) in view of Burns et al. (US 2016/0026242), and further in view of Roberts et al. (US 10,751,592).
As per claim 23, Giaimo and Burns demonstrated all the elements as disclosed in 22.
It is noted Giaimo and Burns do not explicitly teach wherein the projected image is viewable by peripheral vision of the first subject. However, this is known in the art as taught by Roberts et al., hereinafter Roberts. Roberts discloses a vision training method in which objects are viewable in the peripheral vision viewing region (col. 9, claim 1).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Roberts into Giaimo and Burns because Giaimo and Burns disclose a .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) and Burns et al. (US 2016/0026242) as applied to claim 21 above, and further in view of Linnell (US 9,588,408).
As per claim 24, Giaimo and Burns demonstrated all the elements as disclosed in 21.
It is noted Giaimo and Burns do not explicitly teach
computing an angle of intersection between a projector and the surface, based at least in part on a vector indicative of the gaze direction and a representation of a geometry of the surface. However, this is known in the art as taught by Linnell. Linnell discloses a method projecting an image in which the viewing angle with respective to the projection surface is determined (col. 3, line 34-42).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Linnell into Giaimo and Burns because Giaimo and Burns disclose a method of representing a user and Linnell further discloses a gazing angle of the user could be calculated for the purpose of improving viewing experience.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685), Burns et al. (US 2016/0026242) and Linnell (US 9,588,408) as applied to claim 24 above, and further in view of Tamura (US 2005/0062939).
As per claim 25, Giaimo, Burns and Linnell demonstrated all the elements as disclosed in 24.
It is noted Giaimo, Burns and Linnell do not explicitly teach

It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Tamura into Giaimo, Burns and Linnell because Giaimo, Burns and Burns disclose a method of representing a user and Tamura further discloses a projected angle of the user could be determined for distortion correction for the purpose of improving viewing experience.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Giaimo, III et al. (US 2010/0306685) and Burns et al. (US 2016/0026242) as applied to claim 21 above, and further in view of Bar-Zeev et al. (US 9,348,141).
As per claim 26, Giaimo and Burns demonstrated all the elements as disclosed in 21.
It is noted Giaimo and Burns do not explicitly teach
wherein the skeletal model is based at least in part on orientation in space of a device worn by a user.  However, this is known in the art as taught by Bar-Zeev. Bar-Zeev discloses viewing an augmented display in which a HMD display is used to view a skeletal model (col. 12, line 35-46).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Bar-Zeev into Giaimo and Burns because Giaimo and Burns disclose a method of representing a user and Bar-Zeev further discloses a skeletal model of the user could be determined for the purpose of improving viewing experience.

It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Bar-Zeev into Giaimo and Burns because Giaimo and Burns disclose a method of generating an image and Bar-Zeev further discloses the image could be correlated to the real scene for the purpose of improving viewing experience.
Response to Arguments
Applicant’s arguments, see Amendment, filed December 30, 2020, with respect to the rejection(s) of claim(s) 1, 7 and 15 under Giaimo, III et al. (US 2010/0306685) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giaimo, III et al. and further in view of Miller (US 2013/0117377).
As for claim 21, Applicant argues Giaimo and Burns do not teach an interaction between the gaze direction and the surface. In reply, since Burns explicitly discloses the application is operable in a physical environment ([0084]), it is obvious that a surface mentioned in Burns includes a physical surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.